DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.
This non-final office action is responsive to the RCE filed on 09/21/2022. 
Claims 2-5, 7-27 is pending.

Response to Amendment

Applicant has amended independent claims 2, 7, 12, 17 and dependent claims 9, 19, 26-27 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 1, 6 have been cancelled by the Applicant.

Claim Objections

Claim 7, 17 is objected to because of the following informalities:  
-- for agents -- should be -- by agents -- in claim 7 line 10 and claim 17 line 13. 
-- for any agent -- should be -- by any agent-- in claim 7 line 12 and claim 17 line 14.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-11, 17-21, 23, 25, 26-27 are rejected under 35 U.S.C. § 112 second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.


The following claim language is not clearly understood:

Claim 7 lines 9-13 recites “ determining, based on a rule requiring performance of a video encoding operation indicated by one event for each agent of the plurality of agents before performance of a video processing encoding operation indicated by a second event for any agent”. It is unclear if the video encoding operation is performed for the agent or by the agent.

Claims 17 recites elements of claim 7 and have similar deficiency as claim 7. Therefore, it is rejected for the same rational. Dependent claims 8-11, 18-21, 23, 25, 26-27 are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 2-5, 7-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philonenko (US 2002/0131399 A1) in view of Chaudhari et al. (US 7143219 B1, hereafter Chaudhari) and further in view of Agnoli et al. (US 2003/0158913 A1, hereafter Agnoli).

Philonenko, Chaudhari and Agnoli were cited in the last office action.

As per claim 2, Philonenko teaches the invention substantially as claimed including a method comprising: 
receiving, by a computing device, a media distribution package ([0021] routing system, incoming events [0039] switch 21, incoming calls [0044] incoming calls, interactive voice response IVR [0084] request to route arrives at a router [0023] communication events, telephony events, instant messages, interaction mechanism [0002] multimedia communications [0005] video mails/calls [0037][0052] multi-media communications); 
determining, for insertion into a queue comprising a plurality of events ([0021] data queue, for queuing incoming events fig 3 call waiting queue first-in-first-out FIFO 69), an event of the plurality of events ([0021] incoming events [0041] queue 69, waiting calls, placed in queue, based on priority determination), wherein the event is associated with the media distribution package ([0021] communication events [0002] multimedia communications [0151] multimedia queue, different types of events [0002] multimedia communications [0005] video mails/calls [0037][0052] multi-media communications), wherein each event of the plurality of events is associated with an originator of a plurality of originators ([0021] authors, event, queue [0143] caller or media author [0005] video mails/calls [0037]); 
determining an agent configured to perform video encoding operations indicated by the event ([0003] agents, processing equipment, personal computer, video display unit PC/VDU [0005] agent, interact, callers, video mails/calls [0006] call routing, distribute incoming calls, available agents [0036] communicate, agent, internal-based multimedia communication [0037] route calls to agents, video calls [0045] agents, handle, calls [0054] agents, calls, routed to the agent fig 3 calls placed, agents 71); 
determining, based on a rule requiring of performance of a video encoding operation indicated by one event of the plurality of events for each originator of the plurality of originators before performance of a video encoding operation indicated by a second event of the plurality of events for any originator of the plurality of originators ([0043] priority, rules, calls from certain clients are always given high/specific priority [0002] multimedia communications [0005] video mails/calls [0037][0052] multi-media communications) and based on an availability of the agent to perform the video encoding operation indicated by the event ([0006] agents busy/not busy, calls, distributed, available agents [0051] rules/condition, status of agent, available) to perform the video encoding operation indicated by the event ([0002] multimedia communications [0005] video mails/calls [0037][0052] multi-media communications [0039] distributed calls basis to logged-in available agents [0047] calls routed to next available agents [0048] fig 4 calls, agent, bumped with reference to the priority level [0051] rules/condition, status of agents, if there are no other agents available to take the priority 7 call, it will be routed to the agent at agent station 33. He will accept the call and suspend his E-mail duty until he has disposed of the call  i.e. equivalent to the changing priority [0054] agent, status, logged in, available, busy [0056] calls, queue, routed, according to agent availability, [0069] calls, queue, routed, agent availability [0122] routing, agent availability fig 3 agent busy/available), a priority for the event ([0028] priority, assigned, event [0037] assign priority to incoming calls [0041] fig 3 call distribution scheme, priority determination, assigned priority level [0044] priority determination and assignment ); and 
causing the agent, based on the priority for the event, to perform the video encoding operation indicated by the event from the queue (fig 4 calls waiting queue 67, calls placed, priority assignment, agents 71 [0047] calls, routed, agents, rules, handling, priority, calls [0037] route calls to agents, video calls [0045] agents, handle, calls [0003] agents, processing equipment, personal computer, video display unit PC/VDU [0005] agent, interact, callers, video mails/calls).

Philonenko doesn’t specifically teach media distribution package, event associated with media distribution package, video encoding operation, determining, based on a rule requiring performance of a video encoding operation indicated by of one event of the plurality of events for each originator of the plurality of originators before performance of a video encoding operation indicated by a second event of the plurality of events for any originator of the plurality of originators, a priority for the event.

Chaudhari, however, teaches determining, based on a rule requiring performance of a video encoding operation indicated by of one event of the plurality of events for each originator of the plurality of originators before performance of a video encoding operation indicated by a second event of the plurality of events for any originator of the plurality of originators, a priority for the event (col 1 lines 13-17 data communication network col 1 lines 42-60 round robin arbiter, receives, requests from requesters, allocate requests, channels/resources/ sequentially according to the requestor position, For example, if requestors one through five seek access to a Channel A, and requesters one through four transmit multiple requests while requester five transmits one request, the round robin arbiter allows access in an ordered manner to requestors one through five and subsequently to one through four until all requests have been satisfied. If requester five has not made a request, the round robin arbiter skips requester five and goes on to the next requestor in sequence. If requester five adds a request at some point during arbitration, this new request becomes part of the round robin process and is satisfied sequentially; col 2 lines 5-15 requestor, high priority, lower priority col 3 lines 14-30 priority, request, requester).

It would have been obvious to one of ordinary skills in the art at the time of the claimed invention was made to combine the teachings of Philonenko with the teachings of Chaudhari of round robin arbiter allocating resources to the requests sequentially according to the requestor position to improve efficiency and allow determining, based on a rule requiring performance of a video processing operation indicated by of one event of the plurality of events for each originator of the plurality of originators before performance of a video processing operation indicated by a second event of the plurality of events for any originator of the plurality of originators, a priority for the event to the method of Philonenko as in the instant invention. The combination would have been obvious to one of ordinary skills in art because cited analogous arts (Philonenko [0002] Chaudhari 1:5-10) because known method of requesters with high/low priority and round robin arbitration of requests based on the requester as taught by Chaudhari to the method of prioritization and queueing of media requests taught by Philonenko to yield predictable results of determining priority of the event based on a rule for processing one event for each originator of the plurality of originators before processing a second event for any originator of the plurality of originators with reasonable expectation of success and is motivated by the improved efficiency (Philonenko [0011] Chaudhari 1:27-33).

Philonenko and Chaudhary, in combination, do not specifically teach receiving, a media distribution package; events associated with media distribution package, video encoding operation.

Agnoli, however, teaches receiving, by a computing device, a media distribution package ([0028] server, media content, obtained from origin server, [0014] source media content, digital media content, audio, video, streaming audio /video / clips/ pointer files/ metafiles [0072] source media content, originate, from storage device or another distribution server), events associated with media distribution package ([0012] publishing, media content, publishing service requests, identifies media content, transcoding of the media content into a format usable by the clients [0027] on-demand transcoding [0028] media provider request), agent configured to perform a video encoding operation ([0027] source media content is transcoded by one of several transcoding servers [0029] selecting transcoding server, transcoding task [0030] transcoding task is assigned priority [0096] server, transcoding, task decode, encodes).


It would have been obvious to one of ordinary skills in the art at the time of the claimed invention was made to combine the teachings of Philonenko and Chaudhuri with the teachings of Agnoli of server obtaining media content comprising audio/video files and publishing request, transcoding encoding/decoding of media content, transcoding servers selected for transcoding task based on the priority to improve efficiency and allow receiving, a media distribution package; events associated with media distribution package, video encoding operation to the method of Philonenko and Chaudhuri as in the instant invention. The combination would have been obvious to one of ordinary skills in art because cited analogous arts (Philonenko [0002] Chaudhari 1:5-10 Agnoli [0002]) because known method of obtaining media content, request for publishing/providing/ transcoding the media content, selecting transcoding server to encode the media content as taught by Agnoli to the method of prioritization and queueing of media requests taught by Philonenko and Chaudhari to yield predictable results of receiving, a media distribution package; events associated with media distribution package, video encoding operation with reasonable expectation of success and is motivated by the improved efficiency (Philonenko [0011] Chaudhari 1:27-33 Agnoli [0010]).


As per claim 3, Agnoli teaches determining the priority for the event is further based on an availability of at least one media file of the media distribution package ([0136] task priority, determined, number of viewers, content in high demand, publisher uptime; Chaudhari also teaches in col 1 lines 45-60: if requester five has not made a request, the round robin arbiter skips requestor and goes on to next requestor in the sequence).  

As per claim 4, Agnoli teaches wherein determining the priority for the event is further based on event information corresponding to the event ([0136] task priority, determined, number of viewers; Chaudhary - col 3 lines 12-25 priority based on requester/requesting entity).  

As per claim 5, Agnoli teaches wherein the event information comprises one or more of a time after which the event is to be processed ([0104] source media content, schedule, specified, publisher) or an identifier of the at least one media file ([0012] request identifies the desired media content).  

As per claim 22, Agnoli teaches wherein each originator of the plurality of originators (fig 2 publisher CNN, PBS) is associated with more than one events of the plurality of events ([0012] publishing service requests, identifies the desired media content [0013] request content, source media contents, origin server/publisher).


As per claim 7, Philonenko teaches the invention substantially as claimed including a method comprising: 
receiving, by a computing device, a content item ([0021] routing system, incoming events [0039] switch 21, incoming calls [0044] incoming calls, IVR [0084] request to route arrives at a router [0021] communication events, incoming events, [0023] communication events, telephony events, instant messages, interaction mechanism, e-mails, data network telephony events [0005] video mails/calls [0037][0052] multi-media communications); 
determining, for insertion into a queue comprising a plurality of events ([0021] data queue, for queuing incoming events fig 3 call waiting queue FIFO 69), an event of the plurality of events ([0021] incoming events [0041] queue 69, waiting calls, placed in queue), wherein the event is associated with the content item ([0021] communication events, incoming events, [0023] communication events, telephony events, instant messages, interaction mechanism, e-mails, data network telephony events), wherein each event of the plurality of events is associated with one or more originators of a plurality of originators ([0021] authors, event, queue [0143] caller or media author );  
determining an agent of a plurality of agents configured to perform a video encoding operations indicated by the event ([0003] agents, processing equipment, personal computer, video display unit PC/VDU [0005] agent, interact, callers, video mails/calls [0006] call routing, distribute incoming calls, available agents [0037] route calls to agents, video calls [0045] agents, handle, calls [0054] agents, calls, routed to the agent fig 3 calls placed, agents 71 [0006] call routing, distribute incoming calls, available agents [0045] agents, handle, calls [0054] agents, calls, routed to the agent fig 3 calls placed, agents 71); 
determining, based on a rule requiring of performance of a video encoding operation indicated by one event of the plurality of events for each agent of the plurality of agent ([0058] fig 4 calls placed, priority assignment, agents 71, call priority bumping [0051] rules and conditions, status of agent, available, accept call, suspend his e-mail duty[0002] multimedia communications [0005] video mails/calls [0037][0052] multi-media communications [0006] agents busy/not busy, calls, distributed, available agents [0060]) and based on originator of the plurality of originators of the event ([0043] priority, rules, calls from certain clients are always given high/specific priority [0021] authors, event, queue [0143] caller or media author [0149] prioritized routing, clients, advance their position in queue [0150]) to perform the video encoding operation indicated by the event ([0002] multimedia communications [0005] video mails/calls [0037][0052] multi-media communications), a priority for the event ([0028] priority, assigned, event [0037] assign priority to incoming calls [0041] fig 3 call distribution scheme, priority determination, assigned priority level [0044] priority determination and assignment ); and
causing the agent, based on the priority for the event, to perform the video encoding operation indicated by the event from the queue (fig 4 calls waiting queue 67, calls placed, priority assignment, agents 71 [0047] calls, routed, agents, rules, handling, priority, calls [0037] route calls to agents, video calls [0045] agents, handle, calls [0003] agents, processing equipment, personal computer, video display unit PC/VDU [0005] agent, interact, callers, video mails/calls).

Philonenko doesn’t specifically teach, a rule requiring of performance of a video encoding operation indicated by one event of the plurality of events for each agent of the plurality of agent before performance of a video encoding operation indicated by a second event for any agent.

Chaudhari, however, teaches a rule requiring of performance of a video operation indicated by one event of the plurality of events for each agent of the plurality of agent before performance of a video operation indicated by a second event for any agent (col 1 lines 13-17 data communication network col 1 lines 13-17 data communication network col 1 lines 42-60 round robin arbiter, receives, requests from requesters, allocate requests, channels/resources/ sequentially according to the requestor position, For example, if requestors one through five seek access to a Channel A, and requesters one through four transmit multiple requests while requester five transmits one request, the round robin arbiter allows access in an ordered manner to requestors one through five and subsequently to one through four until all requests have been satisfied. If requester five has not made a request, the round robin arbiter skips requester five and goes on to the next requestor in sequence. If requester five adds a request at some point during arbitration, this new request becomes part of the round robin process and is satisfied sequentially; col 2 lines 5-15 requestor, high priority, lower priority; fig 2 cascaded round robin arbitration, four level of priority ).

It would have been obvious to one of ordinary skills in the art at the time of the claimed invention was made to combine the teachings of Philonenko with the teachings of Chaudhari of round robin arbiter allocating resources to the requests sequentially according to the requestor position to improve efficiency and allow a rule requiring processing of one event for each agent of the plurality of agents before processing a second event for any agent for the event to the method of Philonenko as in the instant invention. The combination would have been obvious to one of ordinary skills in art because cited analogous arts (Philonenko [0002] Chaudhari 1:5-10) because known method of requesters with high/low priority and round robin arbitration of requests based on the requester as taught by Chaudhari to the method of prioritization and queueing of media requests taught by Philonenko to yield predictable results of a rule requiring processing of one event for each agent of the plurality of agents before processing a second event for any agent with reasonable expectation of success and is motivated by the improved efficiency (Philonenko [0011] Chaudhari 1:27-33).

Philonenko and Chaudhari, in combination, do not specifically teach video encoding operation.

Agnoli, however, teaches agent configured to perform a video encoding operation ([0027] source media content is transcoded by one of several transcoding servers [0029] selecting transcoding server, transcoding task [0030] transcoding task is assigned priority [0096] server, transcoding, task decode, encodes).

It would have been obvious to one of ordinary skills in the art at the time of the claimed invention was made to combine the teachings of Philonenko and Chaudhuri with the teachings of Agnoli of selecting transcoding server to transcode the media content to improve efficiency and allow agent configured to perform a video encoding operation to the method of Philonenko and Chaudhary as in the instant invention. 

The combination would have been obvious to one of ordinary skills in art because cited analogous arts (Philonenko [0002] Chaudhari 1:5-10 Agnoli [0002]) because known method of selected transcoding server transcoding the media content as taught by Agnoli to the method of prioritization and queueing of media requests taught by Philonenko and Chaudhari to yield predictable results of agent configured to perform encoding operation with reasonable expectation of success and is motivated by the improved efficiency (Philonenko [0011] Chaudhari 1:27-33 Agnoli [0010]).

Claim 8 is equivalent to claim 3 for the distribution event. Therefore, it is rejected for the same rational.
Claim 9 is equivalent to claim 5 for the distribution event. Therefore, it is rejected for the same rational.

As per claim 10, Agnoli teaches modifying a parameter associated with the content item ([0078] transcoding task, attributes of the assorted transcoding server, attribute include available transcode capacity [0128] relevant information on the condition of the media provider farm, availability of the requested transcoded media), wherein the parameter indicates that the content item is unavailable (fig 5A media content in cache?-No 515 [0128] availability of transcoded media).  

As per claim 11, Agnoli teaches the content item comprises a media file ([0014] media content, include, audio, video, streaming audio, movies, video clips, playlists, pointer files, metafiles).

Claim 23 recites equivalent method of claim 22 for distribution events. Therefore, it is rejected for the same rational.

As per claim 26, Philonenko teaches wherein each agent of the plurality of agents (fig 4 agent 1-4) is configured to perform more than one video encoding operation indicated by more than one event of the plurality of events (fig 4 agent 2 event 4, 6 agent 1 event 1, 10 [0023] communication events, telephony events, instant messages, interaction mechanism [0002] multimedia communications [0005] video mails/calls [0037][0052] multi-media communications).
Agnoli teaches remaining claim elements of perform a video encoding operation ([0027] source media content is transcoded by one of several transcoding servers [0029] selecting transcoding server, transcoding task [0030] transcoding task is assigned priority [0096] server, transcoding, task decode, encodes).

Claim 12 recites an apparatus, comprising: one or more processors; and a memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus (Chaudhari: fig 3A 12 18) to perform limitations similar to those recited in claim 2. Therefore, it is rejected for the same rational.

As per claim 13, Agnoli teaches to assign the priority to the event further cause the apparatus to modify based on an availability of the at least one media file of the media distribution package, the priority for the event ([0136] task priority, determined, number of viewers, high demand, contracted publisher uptime [0030] transcoding task, assigned priority).

Claim 14 recites apparatus for claim elements similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 15 recites apparatus for claim elements similar to those of claim 5. Therefore, it is rejected for the same rational.
As per claim 16, Agnoli teaches wherein the computing device is associated with a service ([0012] receives publishing service requests, publishing service request processor 310 media provider request processor 340).
Claim 24 recites apparatus for claim elements similar to those of claim 22. Therefore, it is rejected for the same rational.
Claim 17 recites an apparatus, comprising: one or more processors; and a memory storing processor executable instructions that, when executed by the one or more processors (Chaudhari: fig 3A 12 18), cause the apparatus to perform limitations similar to those recited in claim 7. Therefore, it is rejected for the same rational.

Claim 18 recites apparatus for claim elements similar to those of claim 8. Therefore, it is rejected for the same rational.
Claim 19 recites apparatus for claim elements similar to those of claim 9. Therefore, it is rejected for the same rational.
Claim 20 recites apparatus for claim elements similar to those of claim 10. Therefore, it is rejected for the same rational.
Claim 21 recites apparatus for claim elements similar to those of claim 11. Therefore, it is rejected for the same rational.
Claim 25 recites apparatus for claim elements similar to those of claim 23. Therefore, it is rejected for the same rational.
Claim 27 recites apparatus for claim elements similar to those of claim 26. Therefore, it is rejected for the same rational.

Response to Arguments

The previous claim objections have been maintained.
The previous 112 second rejections have been withdrawn. However, some new 112 second rejections have been maintained.
Applicant's arguments filed on 09/21/2022 have been fully considered but they are not persuasive. In Applicant’s response filed on 09/21/2022, Applicant argues the following:
The cited reference do not teach “determining an agent configured to perform a video encoding operation indicated by the event”. 
The motivation to combine the references is not properly supported. 
Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point A.) Argument is moot in view newly cited portion of the cited prior art.

With respect to point B.) Examiner respectfully disagree. In response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant argues that the combination of cited reference is modifying the modified reference and therefore indicates improper hindsight. Examiner respectfully disagree. As indicated above with respect to point A., Philonenko independently teaches video processing operations and assigning priority to the incoming calls/events based on the originator as well as availability of the processing resources such as agents. Therefore, Philonenko teaches prioritizing rules for the events based on certain criteria and one of ordinary skills would recognize that the further adding/ substituting rules of round robin arbiter as taught by Chaudhary to already existing rules of the Philonenko can be considered as extending/replacing the existing rules and more of extension/substitute of already existing rules to perform video processing operations rather than modifying the cited art to change the mode of operation of either of the cited prior arts. As such the  combination of Philonenko and Chaudhary already teaches each and every elements of claimed elements. Although, Philonenko explicitly teaches processing of the video calls ([0003] [0005] [0037) and Chaudhary teaches receiving and transmitting data in data communication network, which implicitly indicates processing of audio/image/video data, a third cited reference is cited to overcome the lack of the teachings of literal word “multimedia package” and specifically encoding operation of the cited prior arts and doesn’t amount to modifying the cited art to change the mode of operation of either of the cited prior arts and therefore can’t be considered to be modifying the modified reference and equivalent to same indication of hindsight reconstruction and ex post facto reasoning, and the Patent Trial and Appeal Board has reversed obviousness rejections based on similar combinations. See e.g. Ex parte Stefanic, Appeal No. 2009-007463 (P.T.A.B. Aug 31, 2010). As for piecemeal Examination, Examiner respectfully points out that Philonenko teaches the prioritizing rules for video processing operation and Chaudhary is cited to teaches extend the set of rules to include another rule of prioritizing based on well-known round robin arbiter and Agnoli is cited to cover the media distribution package and specific manner of processing the media file e.g. encoding/decoding of the media file as claimed which is already recited in Philonenko, albeit, in a different language i.e. video calls instead of multimedia package as explained above. Therefore, the cited reference can’t be considered piecemeal rejections resembling Ruiz v. A.B. Chance Co, 357 F.3d 1270, 1275 (Fed. Cir. 2004). In response to applicant's arguments against the references individually, Applicant is further reminded that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babic, Miodrag  et al. (US 20050195978 A1) Method and apparatus for encoding and selective distribution of licensed digital content
Bussieres; Simon (US 8879895 B1) System and method for processing ancillary data associated with a video stream
JOHNSTON; ROBERT et al. (US 20100223647 A1) Method And Apparatus For Distributing Media.
Narula; Aashima et al. (US 20110276712 A1) Multi-Out Media Distribution System And Method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195